\

\Ju1y15, 2015 y K';l§@d&l

Eourt of Eriminal Appeals
PD`BoX 12308
Austin, Texas 78711

Re: Letter to Harris County Distriot Blerk
Eause No,.1131353-B

Dear Honorable Elerk of Court:

Please Find enclosed a oopy of my request to Chris Daniel,
Elerk oF'Court for'Harris Eounty. I am sending this copy to you
For inclusion with the file you have on me (due to the recent
writ of Mandamus I have filed with this Eourt). The reason I
am inoluding_this.letter is because Clerk Daniel has Failed to
respond to my many attempts at obtaining information. I Feel
it is important that this Eourt know of all my attempts.

If the Eourt has yet to make a decision on the Mandamus I
filed,_will you please forward this letter and the copy enclosed
to the Court for assistance in making their deeision.

_Thank you For your kind_assistance with this matter.

Respeotfully;§ubmitted,

Thamas E. Mdb@nnel.#1562227
wayne BCott Unit
6999.Retrieve Rd.

Anglet@n¢ TX 77515

RECE\VED m
@©uRT CF cR\,PmNAL APPEALS

.)uL 17 ms

A®@&Acss&a,©%sm

 

 

 

only 155 eaja §

Hsrris BountyzDistrict Court
Chris Dsniald ;_Blerk

PU Box 4651 _` _
Houston,_Tsxas 7721044651

w_;

Re: Copy of Bourt Dockst y ~
Trlal Cauee No. 1131352 & 1131353
writ Cause_No. 1131353-A & 1131353-8

near clerk penislé

I am writing to you because I em in need of the Court Dockst
for the above writ of Habeas Corpua Cause Numbsrs. I am still
trying to do everything I possibly can in figuring out why my
11.07 Appliostion has not yet been forwarded to the Court of
Briminal Appeals, se well as why the Iesues have not been resolv-
ed. My wife has come to your Court and spoken with the Court
Coordinetor about obtaining a copy of the Dookat and she was told
that there was no Dooket Number for my writs (my original and
the supplemental). I do not understand how I can not hav§ a Dooket
history For something that has oaviously been filed with the
Court. Certainly my filing the writ would be on a dooket, the
Stete's response would be on a dockst, the Court's order for the
resolving of issues would be on a dooket, and all the motions I've
Filed would be on s docket. ` '

_ Baoauae I have had no response from you in regards to my pre~
vious attempts of obtaining information, I am forwarding s copy
‘of this letter to the Court of Briminal Appeals For my file there.'

'My:reouest_to you is a simple one, please send me a oopy@o§j
the Court\s'Docket for the above writ of Habess corpus cause num-
'vera.o ~ ~ -

1 an enclosing another SASE for your use in responding §@f fig
requesty I,lODk'?Drward.to your response and appreciate yourrv “
cooperation end-assistance in this mattsr, _, '!¢

  
 

Sincaraly,

      
       

' f - m
T omas E.-MoDonnel #1562227
wayne Soott Unit

6999 Retrieve Rd.

Angleton, TX 77515

oc: Gourt of Briminsl Appesls
Auetin, Texas